UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 07-6667



CARL LEE ROBINSON, JR.,

                                              Plaintiff - Appellant,

          versus


R. WELLMAN; FRANK O’NEAL; MARVIN POLK; EDDIE
MCKOY; B. CORRELL,

                                           Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-ct-03102)


Submitted:   July 18, 2007                 Decided:   July 26, 2007


Before MICHAEL and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Carl Lee Robinson, Jr., Appellant Pro Se. Elizabeth F. Parsons,
NORTH CAROLINA DEPARTMENT OF JUSTICE, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Carl Lee Robinson, Jr., appeals the district court’s

order   dismissing   his   42   U.S.C.   §   1983   (2000)   action    without

prejudice for failure to exhaust administrative remedies, and

denying his motion for preliminary injunction, motion to amend his

complaint and requests for discovery as moot. We have reviewed the

record and find no reversible error.          Accordingly, we affirm for

the reasons stated by the district court. See Robinson v. Wellman,

No. 5:06-ct-03102 (E.D.N.C. Apr. 12, 2007).          We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                      AFFIRMED




                                   - 2 -